C. A. 8th Cir. Certiorari granted limited to Question 1 presented by the petition, case consolidated with No. 98-829, Florida Department of Corrections v. Dickson et al. [certiorari granted, ante, p. 1132], and a total of one hour allotted for oral argument. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 3, 2000. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 31, 2000. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 17, 2000. This Court’s Rule 29.2 does not apply.